Matter of Esperon v Kelly (2015 NY Slip Op 01160)





Matter of Esperon v Kelly


2015 NY Slip Op 01160


Decided on February 10, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 10, 2015

Tom, J.P., Friedman, Andrias, DeGrasse, Gische, JJ.


14170 104221/12

[*1] In re Derek Esperon, Petitioner,
vRaymond Kelly, etc., Respondent.


Law Offices of John S. Chambers, New York (John S. Chambers of counsel), for petitioner.
Zachary W. Carter, Corporation Counsel, New York (Kathy Chang Park of counsel), for respondent.

Determination of respondent Police Commissioner, dated March 25, 2013, which revoked petitioner's premises-residence handgun license, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Donna M. Mills, J.], entered August 8, 2013), dismissed, without costs.
Respondent's determination adopting the recommendation of an Administrative Hearing Officer is supported by substantial evidence (see Matter of Perlov v Kelly, 21 AD3d 270 [1st Dept 2005]), and there exists no basis upon which to disturb the credibility determinations made by the Hearing Officer (see generally Matter of Berenhaus v Ward, 70 NY2d 436, 443-444 [1987]). To the extent that petitioner frames his arguments as constitutional claims that his rights under the Second Amendment were violated, they are unpreserved; such arguments were not advanced at the agency level (see Matter of Health Tea Corp. v New York City Loft Bd., 162 AD2d 152, 153 [1st Dept 1990]). In any event, these arguments are unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 10, 2015
CLERK